DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 02/04/2015 has been entered and fully considered. Claims 11-20 remain pending in the application, where Claims 11 and 17 have been amended. 

Examiner’s Amendment
	
2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 17. (Currently Amended) -- An apparatus for generating a three-dimensional thermogram of an object, comprising: 
a first sensor for capturing measured temperature values for object points of at least one partial surface of the object; 
a second sensor for capturing geometrical data of the object, and for capturing or determining recording conditions for the capturing of the measured temperature values by the first sensor;

the data processing unit being configured [[
to prepare a three-dimensional model of the object using the captured geometrical data; 
to associate the captured measured temperature values for the object points of the at least one partial surface with object points of an associated partial surface of the three- dimensional model of the object and generating a three-dimensional thermogram for the at least one partial surface of the object; and 
to compare the recording conditions for each of the object points of the at least one partial surface of the object for which the measured temperature value has already been captured  with new recording conditions Amendment dated February 4, 2021 Reply to Office Action of November 4, 2020 associated with a subsequently captured measured temperature value for each respective object point, and to overwrite the  captured measured temperature value for each respective object point in the generated three- dimensional thermogram with the subsequently captured measured temperature value when the new recording conditions for the subsequently captured measured temperature value are closer to predetermined ideal conditions than the recording conditions of the captured measured temperature value or not overwrite the captured measured temperature value for each respective object point in the generated three- dimensional thermogram if the recording conditions of the captured measured temperature value are closer to the predetermined ideal conditions than the new recording conditions; and 
a projection unit for projecting the generated three-dimensional thermogram onto the associated partial surface of the object itself. --



Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112 and 102 rejections previously set forth in the non-final office action mailed on 11/04/2020. 

Allowable Subject Matter

4- Claims 11-20 are allowed. 

The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 17 and method claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

An apparatus and its method of use for generating a three-dimensional thermogram of an object, comprising: 
a first sensor for capturing measured temperature values for object points of at least one partial surface of the object; 
a second sensor for capturing geometrical data of the object, and for capturing or determining recording conditions for the capturing of the measured temperature values by the first sensor;

the data processing unit being configured:
to prepare a three-dimensional model of the object using the captured geometrical data; 
to associate the captured measured temperature values for the object points of the at least one partial surface with object points of an associated partial surface of the three- dimensional model of the object and generating a three-dimensional thermogram for the at least one partial surface of the object; and 
to compare the recording conditions for each of the object points of the at least one partial surface of the object for which the measured temperature value has already been captured  with new recording conditions Amendment dated February 4, 2021 Reply to Office Action of November 4, 2020 associated with a subsequently captured measured temperature value for each respective object point, and to overwrite the  captured measured temperature value for each respective object point in the generated three- dimensional thermogram with the subsequently captured measured temperature value when the new recording conditions for the subsequently captured measured temperature value are closer to predetermined ideal conditions than the recording conditions of the captured measured temperature value or not overwrite the captured measured temperature value for each respective object point in the generated three- dimensional thermogram if the recording conditions of the captured measured temperature value are closer to the predetermined ideal conditions than the new recording conditions; and 
a projection unit for projecting the generated three-dimensional thermogram onto the associated partial surface of the object itself.


The closest prior art found that pertains to the invention, with emphasis added, is Moghadem, Tezel, Szabo, Ordonez and Chromy. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, more specifically the projection of the thermogram onto the object. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Claim Rejoinder

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3 and 5, directed to the dependent claims of the allowable product, previously withdrawn from consideration as a result of an election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the election requirement between groups (2 and 4) and (3 and 5) as set forth in the Office action mailed on 11/16/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886